UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PHILLIP A. VAUGHN,                     
                Plaintiff-Appellant,
                 v.
                                                  No. 00-2562
RICHARD DANZIG, SECRETARY OF THE
NAVY,
               Defendant-Appellee.
                                       
            Appeal from the United States District Court
       for the Eastern District of Virginia, at Newport News.
                Henry C. Morgan, Jr., District Judge.
                      (CA-99-150, CA-00-40)

                       Submitted: July 31, 2001

                      Decided: September 7, 2001

        Before WILKINS and LUTTIG, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Chester L. Smith, Virginia Beach, Virginia, for Appellant. Kenneth E.
Melson, United States Attorney, Lawrence R. Leonard, Managing
Assistant United States Attorney, Norfolk, Virginia, for Appellee.
2                          VAUGHN v. DANZIG
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Philip A. Vaughn appeals the district court’s order granting sum-
mary judgment to Defendant on his claims that he was wrongfully
discharged from the United States Navy, and that the destruction of
disciplinary records violated the Privacy Act, 5 U.S.C.A. § 552a
(West 1996 & Supp. 2001). Finding no error, we affirm.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is properly granted when there are no genuine
issues of material fact and when the record taken as a whole could not
lead a rational trier of fact to find for the non-moving party. Fed. R.
Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52
(1986). In determining whether the moving party has shown that there
is no genuine issue of material fact, a court must assess the factual
evidence and all inferences to be drawn therefrom in the light most
favorable to the non-moving party. Smith v. Virginia Commonwealth
Univ., 84 F.3d 672, 675 (4th Cir. 1996) (en banc).

   Vaughn first claims that the district court erred in concluding that
his due process rights were not violated because no property or liberty
interests were violated by his discharge. Our review of the record con-
vinces us that, because Vaughn was not discharged prior to the expi-
ration of his enlistment contract, he had no valid property interest in
continued service in the Navy. Vaughn has also not demonstrated that
any statements made by the Navy in connection with his discharge
were false, and therefore has not shown a violation of his liberty inter-
ests. See Guerra v. Scruggs, 942 F.2d 270, 278-79 (4th Cir. 1991).

   Vaughn also argues that the district court erred in concluding that
his discharge did not violate Navy personnel regulations. He specifi-
cally contends that the Navy failed to consider rehabilitation, as
                          VAUGHN v. DANZIG                           3
required by the regulation, and thus improperly decided to discharge
him. Assuming, without deciding, that the regulation in question
requires such consideration, we find no error in the district court’s
conclusion. A review of Vaughn’s service record for the period of his
last enlistment reflects several instances of counseling, alcohol reha-
bilitation treatment, advice that his conduct was unacceptable, and
offers of assistance in correcting his deficiencies. Moreover, as cor-
rectly noted by the district court, according appropriate weight to an
internal Navy regulation in evaluating whether a particular member
will be permitted to continue in the service inherently requires that
discretion be exercised by military commanders. The Supreme Court
has clearly circumscribed the role of courts called upon to review
such discretionary decisions. Thus, judgments required in the unique
context of the military are entitled to a high degree of deference. See
Goldman v. Weinberger, 475 U.S. 503, 506-08 (1986); Chappell v.
Wallace, 462 U.S. 296, 300-05 (1982). We discern no abuse of discre-
tion in the circumstances of this case.

   Vaughn’s final argument on appeal is that the district court erred
in concluding that the Navy did not violate federal law by destroying
the record of his disciplinary proceedings held in October 1996.
Vaughn specifically cites a provision of the Privacy Act that provides
for civil remedies if an agency fails to maintain an accurate record
where such record may be used to determine the rights, benefits,
opportunities, or fitness of the individual. Vaughn’s reliance on this
provision is misplaced. The record indicates that, at the time of the
adverse action in this case, Vaughn’s discharge from the Navy in Feb-
ruary 1997, the record of his nonjudicial punishment was maintained
in the files of his unit. The record was destroyed in May 1999, pursu-
ant to Navy records retention policy. Accordingly, the provision of
the Privacy Act Vaughn relies upon on appeal was not violated by the
destruction of his record. Although Vaughn seems to argue that the
Privacy Act requires that records be maintained in perpetuity, he has
cited no authority for that position.

   Moreover, as noted by the Government in its brief, Vaughn’s tele-
phonic request for the record before it was destroyed did not comply
with the requirement for submitting a request under the Freedom of
Information Act, Privacy Act, or Navy regulations implementing
those statutes. When he complied with these procedures by submitting
4                        VAUGHN v. DANZIG
a written request for the record, it no longer existed, having been
destroyed in accordance with Navy policy. That destruction did not
violate federal law, as agencies are not required to retain records on
the possibility that a FOIA or Privacy Act request may be submitted.
See Kissinger v. Reporters Comm. for Freedom of the Press, 445 U.S.
136, 155 n.9 (1980) (no obligation to retain records prior to a FOIA
request).

  We therefore affirm the judgment of the district court. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the Court and argument
would not aid the decisional process.

                                                         AFFIRMED